Several years ago the Oldfield Tire and Rubber Company obtained a money judgment in the State of Alabama against a partnership known as Buck-Hall Motor Company, the judgment running against the partnership in the firm name. A personal judgment was also obtained against Mr. Buck, and the action in Alabama dismissed as to Wilbur Hall, he being a resident and citizen of Ohio.
A suit was filed in Cuyahoga County asking that the Court here make Hall a party to the judgment of the Court in the State of Alabama, by virtue of Section 11651 GC. The Common Pleas Court and Court of Appeals have so decreed.
The contention before the Supreme Court is that there is no judgment in Ohio against the partnership and therefore the statute authorizing our Court to make individual partners parties to a judgment cannot be exercised in this case.
Note — Motion to certify allowed, 5 Abs. 172.